Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-KSB [ X ] ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: May 31, 2007 OR [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-17284 Mercari Communications Group, Ltd. (Exact name of small business issuer in its charter) Colorado 84-1085935 (State or other jurisdiction of ( I.R.S. employer incorporation or organization) identification number) 2525 East Cedar Avenue, Denver, CO (Address of principal executive offices) (Zip code) Registrants telephone number, including area code: (303) 623-0203 Securities registered pursuant to section 12 (b) of the Act: None Securities registered pursuant to section 12 (g) of the Act: Common stock, $0.00001 Par Value (Title of Class) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ ] NO [X] Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B is not contained in this form, and no disclosure will be contained, to the best of registrants knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. [X] State issuers revenues for its most recent fiscal year. The Issuer had no revenue during its most recent fiscal year. State the aggregate market value of voting and non-voting common equity held by non-affiliates computed with reference to the price at which the common equity was sold, or the average bid and asked price of such common equity, as of a specified date within the past 60 days: the aggregate value of the voting and non-voting common stock held by non-affiliates as of May 31, 2007 is not possible to determine, as there is no reported public market for the common stock or other common equity of the Issuer. State the number of shares outstanding for each of registrants classes of common equity, as of the latest practicable date: As of August 10, there were 4,062,897 shares of Issuers common stock outstanding. No other class of equity securities is issued or outstanding. Transition Small Business Disclosure Format: Yes [ ] No [X] Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act).
